 


113 HR 2272 IH: To direct the Secretary of Defense to establish an electronic means by which members of the Ready Reserves of the Armed Forces may track their active-duty service.
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2272 
IN THE HOUSE OF REPRESENTATIVES 
 
June 6, 2013 
Mr. McKinley (for himself and Mr. Owens) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To direct the Secretary of Defense to establish an electronic means by which members of the Ready Reserves of the Armed Forces may track their active-duty service. 
 
 
1.Electronic tracking of certain reserve dutyThe Secretary of Defense shall establish an electronic means by which members of the Ready Reserve of the Armed Forces can track their operational active-duty service performed after January 28, 2008, under section 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10, United States Code. The tour calculator shall specify early retirement credit authorized for each qualifying tour of active duty, as well as cumulative early reserve retirement credit authorized to date under section 12731(f) of such title. 
 
